                                                                           United States District Court
                                                                             Southern District of Texas

                                                                                ENTERED
                                                                               March 31, 2020
                        UNITED STATES DISTRICT COURT
                                                                             David J. Bradley, Clerk
                         SOUTHERN DISTRICT OF TEXAS
                           CORPUS CHRISTI DIVISION

DAWN WILLIAMS,               §
                             §
     Plaintiff,              §
VS.                          § CIVIL ACTION NO. 2:20-CV-060
                             §
AMERICAN STANDARD INSURANCE §
COMPANY OF WISCONSIN, et al, §
                             §
     Defendants.             §

                              ORDER ON MOTIONS
                            FOR EXTENSION OF TIME

      Before the Court are Plaintiff’s Motion for Leave to File Plaintiff’s Motion for

Continuance/Postponement (D.E. 6) and Plaintiff’s Motion for Leave to File Plaintiff’s

Motion to Remand (D.E. 7), along with Defendants’ Response (D.E. 8) addressing both

motions. After due consideration, the Court GRANTS IN PART and DENIES IN PART

both motions (D.E. 6, 7) and ORDERS that Plaintiff’s deadline to file a Response to

Defendants’ Rule 12(b)(2) Motion to Dismiss (D.E. 3) and a Motion to Remand is no

later than 14 days after the signing of this Order. The Court will consider additional

requests for extension after the parties have conferred about such requests. Counsel are

reminded that any such motion must bear an appropriate certificate of conference

pursuant to Local Rule 7.1(D).

      The Court is aware of the difficulties posed by the measures we must take as a

community to slow the spread of the COVID-19 pandemic. For that reason, the Court

grants appropriate leeway regarding deadlines and settings.            However, these

1/2
unprecedented times also call upon us to find safe ways to continue to develop cases in

litigation. The amount of time our work will be disrupted is unknown and the cause of

justice must continue to move forward. The Court urges the parties and their counsel to

work together to overcome our present pandemic-related obstacles.

      ORDERED this 31st day of March, 2020.

                                           ___________________________________
                                           NELVA GONZALES RAMOS
                                           UNITED STATES DISTRICT JUDGE




2/2
